DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-127631, filed on 06/29/2017.
Response to Arguments
Applicant’s arguments, see pgs. 11-14, with respect to the rejections under 35 U.S.C. §§ 112(a) and 112(b) have been fully considered and are persuasive.  The rejection of claims 1, 9, and 10 has been withdrawn.
 Applicant’s arguments, see pgs. 14-19, with respect to the rejections under 35 U.S.C. § 102/103 of claims 1, 4, 6, 10, 13-14, 16, 20 by Itoh et al. (US 2015/0005628) and alternatively in view of Taniguchi et al. (US 2020/0037989), and the rejection under 35 U.S.C. §103 of claims 2-3, 11-12 by Ito in view of Tokida (WO 2016047772), claims 5, 7, 15, and 17 by Ito in view of Taniguchi, claims 8, 9, and 18 by Ito and Taniguchi in view of Hetz (EP 0092080), and claim 19 by Ito and Taniguchi in view of Yamamoto (US 2017/0079617) have been fully considered but are moot in view of the updated ground of rejection. However, the references previously applied remain suitable for the updated grounds of rejection. Examiner will further respond to specific arguments made by Applicant. 
First, with respect to the argument that Itoh’s adhesive agent is not fixed inside the housing at a location proximal to the opening of the housing (see Remarks, pg. 15), Itoh distinguishes between multiple portions along the opening of the housing 223 in Fig. 3B where the adhesive agent occupies different amounts of the cross-section of the tubular housing. As noted in the previous office action, the adhesive agent at position 344 (associated with drawing 31c-2 of Fig. 3B), the adhesive agent fully fills up the space that is at the proximal end of the opening. Since the opening defines a space devoid of elements or filling, position 344 is interpreted as being “proximal of the opening” (Remarks pg. 15). As suggested by the combination of the hard member 25 of Taniguchi in the previous office action, and modified for the amended claim language below, the adhesive agent of Itoh is modified at position 344 and not at the other positions in the housing 223. Because the claim language recites “the image diagnostic catheter comprising” (emphasis added) in claim 1, the scope of the claim “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). MPEP 2111.03. Thus the presence of adhesive agent of Itoh at other positions 341, 342, and 343 along the housing 223 to fix the ultrasonic wave transmitting and receiving unit 310 and light transmitting and receiving unit 320 within the housing does not preclude its use for teaching the claimed language.  
Second, Examiner respectfully disagrees that “[a]n ordinary skilled artisan…would not have view Taniguchi’s rigid member as a substitute or replacement for Itoh’s adhesive agent” (Remarks pg. 16-17), since both disclosure share a technical field of endoscopic probes comprising multiple functionalities and associated components. Whether or not it is explicitly stated that the hard member 25 functions to fix components relative to each other based on the position of the holes in the hard member 25 does not negate it as an obvious function. In other words, the fixed position of the holes in hard member 25 necessarily fixes the position of the various guides, cables, wires, and tools to each other. Further, Taniguchi is not relied on to teach  the “optical transmitter and receiver” (Remarks, pg. 17), as Itoh discloses the relevant components. One of ordinary skill in the art would recognize that the various holes in the hard member 25 may be used to pass cables or fibers, such as the electric signal cables 311 and straight spacer portion 323/optical fiber cable 321 of Itoh. 
Third, Examiner respectfully disagrees with Applicant’s assertion that Hetz “has absolutely no relevance to Itoh’s probe” on pgs. 8-9 of the Remarks. Hetz and Itoh are related by the technical field of ultrasonic endoscopes with additional elements/functionalities. As stated in the Non-final office action dated 10/27/2021 for claims 8 and 9, Itoh is modified with the tube sleeve 23 of Hetz to provide a housing with a notch via Hetz’s locking pin 44, while the hard member 25 of Taniguchi included in the modification of Itoh is further modified by the snap sleeve 21 and slot 45 of Hetz. Further, a motivation is provided to enable a change in the angular position of the array 13, which corresponds the transmitting and receiving unit 221 of Itoh, which rotates via a “rotary drive force” from drive shaft 222. Since the “drive shaft 222…transfers a rotary drive force for rotating the transmitting and receiving unit 221” ([0027]) of Itoh, further modifying it with the locking pin 44 and slot 45 of Hetz would allow rotation of the housing 223 and locked hard member 25, maintaining the fixed position of the cables and fiber and their respective transmitting and receiving units without causing “vibrations…to avoid influence on the measurement by the light transmitting and receiving unit 320” ([0050]).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation of “a positioning member” in claims 1, 9, and 10 and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 1-20 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: Paragraphs [0057]-[0061] (paragraphs as numbered in applicant’s pre-grant publication US 2020/0129072) define the “positioning member” in terms of the function it performs of fixing the positions of the optical and ultrasound transmitters and receivers relative to each other and as having “a cylindrical outer shape” as illustrated at least in Figs. 5, 8(A), 8(B), 12, 13, and 14. Paragraphs [0069] and [0070] further convey the contrast property under X-ray fluoroscopy of the “positioning member”, wherein “Pt, Au, a Pt-Ir alloy or the like can be used…to fabricate the positioning member 220.” 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2015/0005628) in view of Taniguchi et al (JP 2017073879, of which US 2020/0037989 is relied upon for citation purposes as a US equivalent).
Regarding claim 1, Itoh teaches an image diagnosis catheter positionable in a living body to acquire a diagnostic image for diagnosing a site in the living body (“Fig. 1 is a view illustrating a configuration of an appearance of an imaging apparatus for diagnosis 100 (imaging apparatus for diagnosis provided with function of IVUS and function of OCT) according to an embodiment” [0019], wherein the function of intravascular ultrasound, IVUS, suggests that the catheter is positionable in a living body), the image diagnostic catheter comprising:
a rotatable elongated tubular body that rotates about a rotational axis, the tubular body possessing a distal end (“The drive shaft 222 is internally provided with an electric signal cable and an optical fiber cable, and transfers a rotary drive force for rotating the transmitting and receiving unit 221” [0027], wherein the drive shaft 222 corresponds to a rotatable elongated tubular body, and as illustrated in Fig. 3A includes a distal end connecting a housing 223);
an electrical signal cable positioned inside the tubular body (electric signal cable from [0027] provided above);
an optical fiber positioned inside the tubular body (optical fiber cable from [0027] provided above);
an elongated sheath in which is positioned the elongated tubular body (“Inside a lumen of the catheter sheath 201, an imaging core 220 including a transmitting and receiving unit 221 and a coil-shaped drive shaft 222 is inserted through the catheter sheath 201 throughout substantially the overall length of the catheter sheath 201” [0027]);
a housing mounted at the distal end of the tubular body and possessing an inner surface (housing 223 at the distal end of the drive shaft 222 in Fig. 3A; inner surface of housing illustrated by inner circle in cross-sectional drawings 31b-1, 31b-2, 31c-1, and 31c-2 of housing 223 in Fig. 3B), the housing including an opening at a distal end portion of the housing, the housing possessing a proximal-most end and a distal-most end (“The housing 223 has a shape in which an opening portion is provided in a portion (upper side on cylindrical surface) of a short cylindrical metallic pipe” [0035], wherein the opening is provided more distally on housing 223 than proximally as illustrated in Fig. 3A; “The ultrasonic wave transmitting and receiving unit 310 and the light transmitting and receiving unit 320 are arranged inside the housing 223 along the axial direction” where the former is “is arranged on the distal side of the imaging core 220” of housing 223 “and the light transmitting and receiving unit 320 is arranged on the proximal side of the imaging core 220” of housing 223 in [0040]); an ultrasound transmitter and receiver connected to the electrical signal cable and configured to transmit and receive ultrasound through the opening in the housing (“As illustrated in 30 a of Fig. 3A, one end of each of the two electric signal cables 311 for transmitting a pulse signal to the ultrasonic wave transmitting and receiving unit 310 and for transmitting a reflected wave which is received in the ultrasonic wave transmitting and receiving unit 310 to the operation control apparatus 103 is connected to the ultrasonic wave transmitting and receiving unit 310” [0044], wherein the transmitted and reflected waves travel through the opening in the housing 223 as shown in Fig. 3A); an optical transmitter and receiver connected to the optical fiber and configured to transmit and receive light through the opening in the housing (“the optical fiber cable 321 of which one end is connected to the straight spacer portion 323 of the light transmitting and receiving unit 320” [0045], wherein the transmitted and reflected light travels through the opening in the housing 223 as shown in Fig. 3A).

    PNG
    media_image1.png
    639
    479
    media_image1.png
    Greyscale

Reproduction of Fig. 3A of Itoh.

However, Itoh does not teach a positioning member having an outer surface facing the inner surface of the housing, the positioning member having a proximal-most end portion and a distal-most end portion, the positioning member being fixed inside the housing at a location such that at least a part of the distal-most end of the positioning member is proximal of proximal-most end of the opening in the housing, the positioning member housing both the electrical signal cable and the optical fiber in a manner that positionally fixes the ultrasound transmitter and receiver and the optical transmitter and receiver relative to one another  Instead, Itoh comprises   adhesive agent within the housing 223, which is included in the proximal end of the housing 223 as illustrated in 31c-1 and 31c-2 of Fig. 3B. Particularly, Fig. 3B illustrates the filling of the adhesive agent at different points along the housing 223 in Fig. 3B drawing 31a. At position 344, the adhesive agent fills the entire space of the housing (see 31c-2 of Fig. 3B) whereby an outer surface faces the inner surface of the housing. Position 344 is also located at the proximal-most end of the opening in the housing.  Additionally, the adhesive agent at this portion as well as at position 343 fixes the ultrasound electric signal cables 311 “to the housing 223” relative to the “ball lens portion 322” and “straight spacer portion 323” such that “even when the imaging core 220 is made to rotate at a high speed, the electric signal cables 311 do not cause vibrations, and thus, it is possible to avoid influence on the measurement by the light transmitting and receiving unit 320” ([0050]). In other words, the adhesive agent fixes in place the signal cables 311 and straight spacer portion 323 connected to the optical fiber cable 321, corresponding the electrical signal cable and the optical fiber.  

    PNG
    media_image2.png
    736
    450
    media_image2.png
    Greyscale

Reproduction of Fig. 3B of Itoh.

However, Taniguchi is relied upon instead, as it teaches an analogous ultrasound endoscope to the instant application. Specifically, Taniguchi teaches in Fig. 4 (reproduced below) a hard member 25 with various holder holes 2531-2534, for positioning elements such as “the treatment tool channel 281, the light guide 282, the forward viewing optical unit 283, and the gas transmission liquid transmission tube 284” ([0042]). Further, “in the holder 252 a second hole 2521 that can hold ultrasound cable 27 is formed,” wherein “the second hole 2521 forms a hole shape that extends with its diameter gradually increasing from the distal end side to the proximal end side and then being kept uniform” ([0043]). As illustrated in Figs. 2 and 3, holder 252 connects to hard part 25 via function part 251 such that “the ultrasound cable 27 is positioned on the side of the outer circumference of the hard member 25 in the radial direction orthogonal to the direction of the center axis N” (dashed circle in Fig. 4). Thus, the hard member 25 depicted in Fig. 4 encompasses a member for through which various components and cables extend, and are thus housed, to provide fixed positions of the cables, and transmitters/receivers relative to each other.

    PNG
    media_image3.png
    567
    532
    media_image3.png
    Greyscale

Reproduction of Fig. 4 of Taniguchi.

The hard part 25 is also circular in shape with respect to its cross-section displayed in Fig. 4, having an outer surface. Additionally, the hard member 25 necessarily has some thickness whereby the end closest to the distal end of the device is the distal-most end and the end further from the distal end of the device is the proximal-most end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive for fixing the electric signal cables 311 and straight spacer portion 323/optical fiber cable 321 of Itoh at the position indicated by line 344 and drawing 31c-2 of Fig. 3B with the hard member 25 of Taniguchi as an alternative fixation approach to designate relative positions of cables and elements to produce the expected outcome of separating elements for reduced complexity and size of the catheter device. The outer surface of the hard member 25 would face the inner surface of the housing at a position proximal of the proximal-most end of the opening in the housing. 

With regard to claim 4, the modification Itoh further teaches wherein the positioning member locates the electrical signal cable at a position spaced from the optical fiber in a direction opposite to a transmission direction of the light transmitted from the optical transmitter and receiver as illustrated by Figs. 3A and B of Itoh. Specifically, the electrical signal cables 311 in the housing unit 223 are positioned in the opposite direction of the light emission direction (vertical arrow labeled “light emitting position”) relative to the optical fiber (e.g. ball lens portion 322 and straight spacer portion 323 of optical fiber cable 321).

Regarding claim 5, the modification of Itoh with Taniguchi as previously conveyed in claim 1 teaches wherein the positioning member includes an optical fiber fixing portion that fixes the optical fiber to thereby fix the position of the optical transmitter and receiver, wherein the optical fiber fixing portion fixes the optical fiber at a position displaced in a transmission direction of light transmitted from the optical transmitter and receiver with respect to the rotation axis of the tubular member. First, the hard member 25 containing “holder hole 2533 that holds an optical member that is positioned at the distal end of the forward viewing optical unit 283” ([0042]). In the depiction of Fig. 4 the hole 2533 and optical unit 283 are positioned radially displaced relative to the center axis N. By replacing the adhesive agent as the positioning member of Itoh with the hard member 25 containing the hole 2533 radially displaced from the center axis N in the light transmission direction, the optical unit (i.e., optical fiber) is displaced radially in the direction of transmitted light from the optical transmitter and receiver with respect to the rotation axis of the drive shaft 222.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the holder hole 2533 of Taniguchi for containing the optical fiber components of Itoh as an obvious design alternative that is not expected to alter the outcome of optical and ultrasonic imaging in the absence of showing any criticality or unexpected results. 

With regard to claim 6, the modification Itoh further teaches wherein the positioning member includes an optical fiber fixing portion that fixes the optical fiber to thereby fix the position of the optical transmitter and receiver, wherein the optical fiber fixing portion includes a concave groove portion in which the optical fiber is fitted. In the modification, the hard part 25 of Taniguchi replaces the adhesive agent at position 344 of the housing 223 of Itoh to provide fixed positions of the electric signal cables 311 and optical fiber cable 321/straight spacer portion 323 of Itoh to the ultrasonic wave transmitting and receiving unit 310 and light transmitting and receiving unit 320, respectively. Further, the shape of the channel for passing through and fixing the optical fiber represents a design choice that would have been obvious for one of ordinary skill in the art to apply in the absence of showing criticality or unexpected results. See MPEP 2144.04 IV.  

Regarding claim 7, the modification of Itoh with Taniguchi teaches the image diagnosis catheter according to claim 1, but does not directly disclose wherein the positioning member includes a cylindrical member with a circumferential portion of the cylinder removed so that the cylindrical member includes two spaced apart attachment portions between which is positioned the optical fiber, the two spaced apart attachment portions both directly contacting the optical fiber. However, the logic pattern used above for claim 6 to convey the design choice of the claimed positioning member also applies to claim 7. Thus, the design choice would have been obvious for one of ordinary skill in the art to apply in the absence of showing criticality or unexpected results. See MPEP 2144.04 IV



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi as applied to parent claim 1, respectively, and further in view of Tokida (WO 2016047772).
Regarding claim 2, the modification of Itoh teaches the image diagnosis catheter according to claim 1, but does not explicitly state wherein a portion of the positioning member positionally fixes the optical transmitter and receiver relative to the ultrasound transmitter and receiver so that the ultrasound transmitted from the ultrasound transmitter and receiver intersects the light transmitted from the optical transmitter and receiver. 
Tokida teaches an analogous imaging probe with the instant invention for ultrasound and optical imaging. Specifically, Tokida teaches an embodiment in Fig. 5A where the transmitted ultrasound and transmitted light from the ultrasound transmitter and receiver and optical transmitter and receiver, respectively, intersect. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Itoh with the positioning of the optical transmitter and receiver relative to the ultrasound transmitter and receiver as illustrated by Tokida where “the emission directions cross as shown in Fig. 5A” as a finite number of configurations of the ultrasound and optical components relative to each other such that “an image of the IVUS observation cross section and an image of the OCT observation cross section can be acquired” ([0040]). 

With regard to claim 3, the modification of Itoh further teaches the image diagnosis catheter according to claim 1, but does not explicitly disclose wherein a portion of the positioning member positionally fixes the optical transmitter and receiver relative to the ultrasound transmitter and receiver so that the ultrasound transmitted from the ultrasound transmitter and receiver and the light transmitted from the optical transmitter and receiver are parallel to each other.
Instead, Tokida teaches an embodiment in Fig. 5B, where the transmitted ultrasound and transmitted light from the ultrasound transmitter and receiver and optical transmitter and receiver, respectively, are parallel to one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Itoh with the positioning of the optical transmitter and receiver relative to the ultrasound transmitter and receiver as illustrated by Tokida where “the emission direction is substantially parallel as shown in Fig. 5B” as a finite number of configurations of the ultrasound and optical components relative to each other in order to  “obtain substantially parallel images at regular intervals…to acquire an image of the IVUS observation cross section and an image of the OCT observation cross section for substantially the same cross section” to improve the “accuracy of intravascular diagnosis.”

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi and further in view of Hetz (EP 0092080).
Regarding claim 8, the modification of Itoh as conveyed for claim 1 teaches the image diagnosis catheter according to claim 1, but does not disclose wherein the positioning member possesses an outer surface provided with a recess, and the housing includes a penetration portion which penetrates through the housing, is proximal of the opening in the housing and is aligned with recess in the outer surface of the positioning member. The modification of Itoh, wherein the adhesive agent at positions 344 of Fig. 3B acts as the positioning member for the electric signal cables 311 and the optical fiber cable 321 is replaced by the hard member 25 of Taniguchi teaches an outer surface of the positioning member. 
Hetz is relied upon instead, as it discloses an ultrasound endoscope that shares a technical field with the instant invention. Specifically, Hetz teaches a “tube sleeve 23…provided with a special locking pin 44,” which is, “as indicated in Figs. 9 and 10, soldered into the hose sleeve 23”. Here, the distal end of the “tube sleeve 23” with the locking pin 44 corresponds to the housing including a penetration portion which penetrates through the housing. Further, “during assembly, care must be taken that the locking pin 44 engages in a matching wider slot 45 (see Figs. 7 and 8) between two spring tongues 22 of the snap sleeve 21,” whereby the “snap sleeve 21” corresponds to the positioning member possessing an outer surface provided with a recess (i.e., slot 45). Additionally, as depicted in Fig. 5 (reproduced below), various elements and channels (reference numerals 7-11) are housed internal to the “snap sleeve 21.” Thus, one of ordinary skill in the art would appreciate that the “snap sleeve 21” is analogous to the hard member 25 of Taniguchi by housing various elements and signal cables passing to a distal housing 223 as in Itoh. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the housing 223 of Itoh with the snap sleeve 21 of Hetz and the hard member 25 of Taniguchi with the tube sleeve 23 interlocking mechanism of Hetz “in order to give the array 13 a certain angular position with respect to the channels 7 to 11 of the head of the endoscope probe 5” (Hetz) to maintain the position of the housing and hard member, and therefore the positions of the cables and fiber, while the transmitting and receiving unit 221 of Itoh is rotated by the drive shaft 222.

    PNG
    media_image4.png
    513
    447
    media_image4.png
    Greyscale

Reproduction of Fig. 5 of Hetz.

The scope of claim 9 incorporates the elements of claims 1 and 8. Thus, the modification of Itoh with Taniguchi as previously conveyed for claim 1 teaches those elements that are similar to claim 1, while the further modification with Hetz as previously conveyed for claim 8 teaches the additional claim elements similar to claim 8. The final modification of Itoh with Taniguchi and Hetz also teaches a plane that is perpendicular to the rotational axis of the tubular body passes through both the notch in the housing and the recess in the outer surface of the positioning member. As depicted by the various Figures referenced from Itoh, Taniguchi, and Hetz, the electric signal cable and optical fiber cable penetrate through the positioning member as illustrated by Taniguchi parallel to the axis of rotation (along the length of the housing and drive shaft). The modification of Taniguchi with Hetz maintains the planes and positions of elements relative to one another, thus, the locking pin 44 and slot 45 of Hetz as depicted in Fig. 5 are on a plane that is perpendicular to the rotational axis of the tubular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same reasons as previously conveyed for claims 1 and 8.  
Claims 10, 13-17, and 20-21  are rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi and further in view of Yamamoto (US 2017/0079617).
Regarding claim 10, the evidence of Itoh and Taniguchi and logic pattern used above for claim 1 is also applicable to associated elements of claim 10. However, the modification of Itoh does not disclose the positioning member being made of a material having X-ray contrast properties. Instead, Yamamoto teaches an analogous diagnostic imaging catheter with the instant invention. 
Specifically, Yamamoto discloses an embodiment in Fig. 7 (reproduced below) a housing 545b attached to a distal end of drive shaft 140 “formed of a material having X-ray transmittance, and a first ring 500 and a second ring 501 having radiopaque properties…are respectively provided inside the first region A1 and the second region A2 in the housing 545 b” ([0071]). The term “radiopaque” defines a property that is opaque to X-rays. Structurally speaking, a ring such as second ring 501 necessarily includes an opening, and in the case of Yamamoto provides a channel for the signal wire 140 b such that “[t]he ultrasound transducer 145 a is electrically connected to the…electrode terminal 210 via the signal wire 140 b” [0031]. 

    PNG
    media_image5.png
    258
    328
    media_image5.png
    Greyscale

Reproduction of Fig. 7 of Yamamoto. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Itoh constructing the hard member 25 of Taniguchi with the radiopaque material of second ring 501 of Yamamoto such that “[a]n operator can clearly and visually recognize the boundaries between the intermediate region A3, and the first region A1 and the second region A2 under a radioscopic condition, and thus, the position of the ultrasound transducer 145 a can be easily grasped” wherein “the first ring 500 and the second ring 501 having radiopaque properties are respectively provided inside the first region A1 and the second region A2 in the housing 545 b” ([0073]).

With regard to claim 13, the evidence and logic pattern as conveyed previously for claims 1 and 10 also applies to these claim elements. Further, the modification of the hard member 25 of Taniguchi in place of the adhesive agent at position 344 of Itoh fixes the straight spacer portion 323 of optical fiber cable 321 as illustrated in 31c-2 of Fig. 3B to teach that the portion of the positioning member includes an optical fiber fixing portion that fixes the optical fiber.

Regarding claim 14, the modification of Itoh as previously conveyed for claim 4 applies to these claim elements using the same evidence and logic pattern.

With regard to claim 15, the modification of Itoh as previously conveyed for claim 5 applies to these claim elements using the same evidence and logic pattern.

Regarding claim 16, the modification of Itoh as previously conveyed for claim 6 applies to these claim elements using the same evidence and logic pattern.

With regard to claim 17, the modification of Itoh as previously conveyed for claim 7 applies to these claim elements using the same evidence and logic pattern.

Regarding claim 20, Itoh further teaches wherein the ultrasound transmitter and receiver is fixed to the housing in paragraph [0042]: “The ultrasonic wave transmitting and receiving unit 310 includes an oscillator 310 a and a rear surface material 310 b. The overall bottom surface of the rear surface material 310 b is positioned on a lower side than the top surface of the adhesive agent (that is, the overall bottom surface of the rear surface material 310 b is at least partially embedded in adhesive agent) so that the ultrasonic wave transmitting and receiving unit 310 is firmly fixed to the housing 223.” 
With regard to claim 21, the modification of Itoh further teaches the image diagnosis catheter according to claim 10, wherein the housing includes a distal end portion at which is located an opening through which pass the light and the ultrasound, the positioning member possessing a distal-most end portion located proximal of a proximal-most end of the opening in the housing as conveyed by the evidence and logic pattern for claim 1 above. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi as applied to parent claim 10, respectively, and further in view of Tokida (WO 2016047772).
Regarding claims 11 and 12, the modification of Itoh as previously conveyed for claims 2 and 3, respectively, applies to these claim elements using the same evidence and logic pattern.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh and Taniguchi and further in view of Hetz (EP 0092080).
Regarding claim 18, the modification of Itoh as previously conveyed for claim 8 applies to these claim elements using the same evidence and logic pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793         

/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793